Herrick, J.:
The petition of the Water commissioners alleges that these proceedings are instituted as provided by section 223 of the Village ■ Law of 1897.” That section provides for the filing of a map and plans in the office of the village clerk, and of a certified copy of the- • map in the county clerk’s office of each county in which any of the lands are, situated. The petition- further sets forth that the water commissioners caused a map to be filed in the Clinton, county clerk’s office ■; there is no allegation anywhere that any map Or plans were filed in the village clerk’s office, and the proof upon the hearing failed to disclose the making or filing of plans in any office, but did disclose that a map and order were filed in the county clerk’s office on the second day of July, and a duplicate of the map in the village clerk’s office on the seventh day oí July,
We think that-, for this omission to comply with the provisions of the statute, the proceedings, are irregular and the petition insufficient to give the court jurisdiction, and for these, reasons the proceedings should be dismissed, with costs.
Substantially the same questions are involved in the appeal from • the order made in the case of The Village of Champlain v. Matilda McCrea and Emmett W. Fitch (post, p. 636 ), and the order in that case should, therefore, also be reversed and the proceedings dismissed.
All,concur, except Landon, J., dissenting,
■ .©M.er. reversed! and proceedings dismissed, with- costs.